On Petition for Rehearing. Gary, J. On a petition for rehearing, the appellee seeks to construe the instruction quoted in the opinion heretofore filed as only declaring the law that a bystander may lawfully interfere in any affray for the preservation of the peace. It is perfectly apparent that the drawer of the instruction had no such thought in his mind. If the instruction is with reference to that aspect reduced to its elements, it is, that if some of the appellants were assailing Trainor (no matter how the affray begun), and the appellee seeing that, went to the rescue and assistance of Trainor, then he had the right to use such force as was necessary to prevent the assault upon Trainor (even if the assault upon him was in repelling his own prior assault), and if, while he was trying to rescue Trainor, using no more force than was necessary, the appellants assaulted the appellee, they were not justified, even if he struck first, if that striking was while rescuing Trainor, with no more force than was necessary., There is no law for such a proposition. Hot a word is in the instruction about the purpose of the appellee to preserve the peace, or attempting to quell the affray to which he was an impartial spectator. This court neither expresses or intimates any opinion as to the facts, but this instruction is not inconsistent with a hypothesis that the appellants might argue that the appellee tabes sides with Trainor, right or wrong, goes to his rescue and assistance even if he was the aggressor, and if his efforts were directed toward the preservation of the peace, it was the peace of Warsaw. There is a technical ground, upon which a correctly drawn instruction upon the theory of defending a servant or preserving the peace, had no place in this case. The appellants had jointly and separately pleaded son assault demesne. To those pleas appellee had replied de injuria. Under that replication he had the right to insist that excessive force was used by the appellants in repelling his own prior assault, but without a special replication justifying such prior assault, he had no right, either by evidence or instruction, to justify it. Ayers v. Kelley, 11 Ill. 17; 1 Ch. Pl. 619; 1 Smith L. C. 216. Perhaps, however, a correct instruction upon either theory would not have been cause for reversal for being outside of the issue, as each side put in all the evidence they had as to the whole transaction, and so the instruction, though erroneous, would have done no harm as to the real merits. Rehearing denied.